Case 19-40883       Doc 1954         Filed 02/27/20 Entered 02/27/20 09:59:14     Main Document
                                                Pg 1 of 1


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 In re:                                         )      Case No. 19-40883-659
                                                )      Chapter 11
   Payless Holdings LLC, et al.,                )
                                                )
                          Debtors.              )
                                                )

                  NOTICE OF WITHDRAWAL OF APPEARANCE AND
               REQUEST FOR REMOVAL FROM SERVICE LISTS AND ECF

        PLEASE TAKE NOTICE that the undersigned attorney (admitted pro hac vice) has
 appeared as counsel for creditor and interested party 1604 Chestnut Associates LP in the above-
 captioned bankruptcy case.

         TAKE FURTHER NOTICE that the undersigned now withdraws his appearance. The
 undersigned counsel certifies that there is no controversy currently pending before the Court and
 that 1604 Chestnut Associates LP consents to this withdrawal as counsel.

          TAKE FURTHER NOTICE that the undersigned requests to be removed from all service
 lists, the mailing matrix, and the Court’s electronic notice (ECF) system in this matter.


                                                Respectfully submitted,

 Dated: February 27, 2020                    By: /s/ Edmond M. George
                                                Edmond M. George, Esquire
                                                OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                                                Centre Square West
                                                1500 Market Street, Suite 3400
                                                Philadelphia, PA 19102
                                                Telephone: (215) 665-3140
                                                Facsimile: (215) 665-3165
                                                E-mail: edmond.george@obermayer.com




 OMC\4850-5022-4566.v1-2/26/20
